
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1234
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Maffei submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Town of Penfield, New
		  York, on the occasion of its bicentennial anniversary.
	
	
		Whereas the Town of Penfield, New York, was founded in
			 1810, along the Irondequoit Creek located in an area known as “The Falls” or
			 “The Hollow” for a series of cascading waterfalls;
		Whereas the Town of Penfield was named after Daniel
			 Penfield, a United States merchant and Revolutionary War veteran, who bought
			 the township in 1795;
		Whereas the Town of Penfield is home to one of the richest
			 deposits of dolomite bedrock;
		Whereas the Town of Penfield is known for its rich history
			 of milling and is home to the Daisy Flour Mill, a local historic treasure and
			 the last remaining mill that is located on the Irondequoit Creek;
		Whereas the Town of Penfield is home to Abraham Lincoln
			 County Park, a popular recreational haven located on the east shore of
			 Irondequoit Bay;
		Whereas the Town of Penfield offers individuals an
			 opportunity to enjoy a variety of outdoor activities that include, swimming,
			 hiking, fishing, hunting, and camping; and
		Whereas the Town of Penfield today is home to
			 approximately 35,000 residents in an area that is known to be one of the best
			 places in the United States to live and raise a family: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 congratulates the Town of Penfield, New York, on the occasion of its
			 bicentennial anniversary.
		
